             Case 2:18-cr-00092-RAJ Document 280 Filed 06/24/21 Page 1 of 4




 1                                                             HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10    UNITED STATES OF AMERICA,                       Case No. CR 18-0092-RAJ

11                                Plaintiff,          DEFENDANT ROSS HANSEN’S
                     v.                               TRIAL EXHIBIT LIST
12
      BERNARD ROSS HANSEN, and
13    DIANE RENEE ERDMANN,
14
                                  Defendants.
15

16         Defendant Bernard Ross Hansen, by and through his counsel of record, hereby submits the

17 following Exhibit List of documents he intends to offer into evidence during his case in chief. Mr.

18 Hansen reserves the right to supplement or amend this list based on information presented during

19 trial, and to present those exhibits disclosed on the exhibit lists of the government and his

20 codefendant, Diane Erdmann, as his own. The documents and materials Mr. Hansen intends to

21 offer during cross-examination of government witnesses are reserved.

22
                 Exhibit #        Description
23                 1001           NWTM Dayton Location
24                 1002           NWTM Brochure
                   1003           Photo – Federal Way Location - Outside
25
                   1004           Photo – 10 oz NWTM silver bar

     DEFENDANT ROSS HANSEN TRIAL EXHIBIT LIST                                              LAW OFFICES
                                                                                        CALFO EAKES LLP
     (Case No. CR 18-0092-RAJ) - 1                                              1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
           Case 2:18-cr-00092-RAJ Document 280 Filed 06/24/21 Page 2 of 4




 1            Exhibit #     Description
                1005        Photo – NWTM silver round
 2
                1006        Photo – Hansen and Erdmann Rental Home – Front
 3              1007        Photo – Erdmann Car
                1008        Photo – Hansen Truck
 4
                1009        Photo – Erdmann Van
 5              1010        03/01/2016 Judgment on Jury Verdict, Cohen, et al. v.
                            Hansen, et al., Case No. 2:12-cv-01404-JCM-PAL
 6                          (MISC_001999)
 7              1011        03/24/2016 Dkt 359 Writ of Execution (CAM-NWTM),
                            Cohen, et al. v. Hansen, et al., Case No. 2:12-cv-01404-
 8                          JCM-PAL (NWTM_001836)
                1012        03/24/2016 Dkt 361 Writ of Execution (Cohen-Hansen),
 9                          Cohen, et al. v. Hansen, et al., Case No. 2:12-cv-01404-
                            JCM-PAL (NWTM_002088)
10
                1013        03/24/2016 Dkt 358 Writ of Execution (CAM-Hansen),
                            Cohen, et al. v. Hansen, et al., Case No. 2:12-cv-01404-
11                          JCM-PAL (NWTM_002482)
12              1014        03/24/2016 Dkt 362 Writ of Execution (Cohen-NWTM),
                            Cohen, et al. v. Hansen, et al., Case No. 2:12-cv-01404-
13                          JCM-PAL (NWTM_002485)
                1015        04/01/2016 Dkt 1 Voluntary Petition for Non-Individuals
14                          Filing for Bankruptcy, Bankruptcy Case No. 16-11767-
                            CMA
15
                1016        04/07/2016 Dkt 45 Stipulated Order Directing the
16                          Appointment of a Chapter 11 Trustee, Bankruptcy Case
                            No. 16-11767-CMA
17              1017        12/30/2016 Dkt 859 Declaration of M. Calvert, Bankruptcy
                            Case No. 16-11767-CMA
18              1018        03/21/2016 M. Calvert email to R. Hansen re NWTM—
                            Initial Cash Flow Projection
19
                1019        NWTM—Initial Cash Flow Projection V1 3.19.2016.xlsx
20                          (Native)
                1020        03/07/2016 M. Calvert email to J. Kornfeld, R. Hansen re
21                          Mtg Follow Up (NWTM_001852-53)
22              1021        04/12/2016 R. Hansen email to M. Calvert re Change of
                            locks and combos in Dayton (NWTM_001953)
23              1022        03/19/2016 M. Calvert email to R. Hansen re NWTM.xlsx
                            (NWTM_002579-80)
24
                1023        04/25/2014 NWTM Acknowledgment Memo re Reporting
                            buying and selling precious metals (TRUSTEE_000644)
25


     DEFENDANT ROSS HANSEN TRIAL EXHIBIT LIST                                        LAW OFFICES
                                                                                  CALFO EAKES LLP
     (Case No. CR 18-0092-RAJ) - 2                                        1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101
                                                                         TEL (206) 407-2200 FAX (206) 407-2224
           Case 2:18-cr-00092-RAJ Document 280 Filed 06/24/21 Page 3 of 4




 1            Exhibit #     Description
                1024        04/16/2016 M. Calvert email to B. Williamson, M. Gearin
 2                          re NW Territorial Mint Bankruptcy (TRUSTEE_006669)
                1025        04/27/2016 M. Calvert email to B. Williamson re
 3                          Inventory…. (TRUSTEE_006774)
 4              1026        04/26/2016 M. Calvert email to B. Williamson re May 11
                            (TRUSTEE_006775)
 5              1027        06/30/2016 M. Calvert email to B. Williamson, M.
                            Bozzelli re Ross Hansen Cell Phone Log.xls
 6                          (TRUSTEE_006792)
 7              1028        06/02/2016 M. Gearin email to B. Williamson, M. Calvert,
                            M Bozzelli re Search for Medallic Documents for 2004
 8                          Discovery Request (TRUSTEE_007065)
                1029        06/02/2016 M. Calvert email to B. Williamson, M.
 9                          Bozzelli re Search for Medallic Documents for 2004
                            Discovery Request (TRUSTEE_007066)
10              1030        08/12/2016 M. Calvert email to M. Bozzelli re Ross /
                            Settlement (TRUSTEE_007257)
11
                1031        04/17/2017 M. Calvert email to B. Williamson re Hallmark
12                          of a Ponzi (TRUSTEE_008194)
                1032        Excerpt from The Ponzi Book, A Legal Resource for
13                          Unraveling Ponzi Scheme (TRUSTEE_008205-06,
                            attachment to TRUSTEE_008194)
14
                1033        09/29/2017 M. Calvert email to B. Williamson re FBI
15                          Request Sept 2017.xlsx (TRUSTEE_008810)
                1034        02/07/2018 M. Calvert email to B. Williamson re Updated
16                          Returned Inventory List (TRUSTEE_008973-74)

17              1035        02/06/2018 J. Gilmore email to B. Williamson re Items
                            returned by Russ Wilson 1.26.18 (TRUSTEE_009006-07)
18              1036        07/03/2019 B. Werner letter re Expert Disclosure
19
                1037        06/22/2016 NWTM Org Chart
20                          (NWTMTrusteeCD0043592)
                1038        12/15/2014 AICPA Code of Professional Conduct
21
                1039        Accounting Standards
22              1040        FASB Accounting Standards Update, ASU 2014-15,
                            August 2014
23
                1041        ACFE Code of Professional Ethics, 2018-03-05
24              1042        ACFE CFE Code of Professional Standards, 2018-03-05

25              1043        Delayed Orders - Recreated Bar Graph - 2015 Forward
                1044        Delayed Orders - Recreated Bar Graph
     DEFENDANT ROSS HANSEN TRIAL EXHIBIT LIST                                       LAW OFFICES
                                                                                 CALFO EAKES LLP
     (Case No. CR 18-0092-RAJ) - 3                                       1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101
                                                                        TEL (206) 407-2200 FAX (206) 407-2224
           Case 2:18-cr-00092-RAJ Document 280 Filed 06/24/21 Page 4 of 4




 1            Exhibit #       Description
                 1045         Delayed Orders - Recreated Table - 2015 forward
 2
                 1046         Delayed Orders - Recreated Table
 3               1047         Delayed Orders - Total Order Comparison
                 1048         Estimated Compensation - Owners Draws
 4
                 1049         Financial and Managerial Accounting - Excerpt
 5               1050         CFE Code of Professional Standards, Interpretation and
                              Guidance
 6
                 1051         IRS Topic 429 Traders in Securities
 7               1052         McHard Pricing Schedule with CJA RATES 012520
 8               1053         2012 IRS Publication 538 – Accounting Periods and
                              Methods
 9               1054         Sample Cash basis vs Accrual Basis Financial Statements
10               1055         Signed expert contract McHard Firm and Hansen 082218
                 1056         Sample Escrow Agreement
11
                 1057         01/12/2017 M. Calvert email to M. Bozzelli, B.
12                            Williamson re documentation of Hal Lindsay….
                              (FBI302_007365)
13               1058         03/24/2017 M. Bozzelli email string with B. Werner, B.
                              Williamson re Retired PI with info (FBI302_025441)
14           1059 – 1499      Reserved
15        DATED this 24th day of June, 2021.
16                                          CALFO EAKES LLP
17
                                            By         s/Angelo J. Calfo
18                                               Angelo J. Calfo, WSBA #27079
                                                 Patty Eakes, WSBA # 18888
19                                               Anna F. Cavnar, WSBA #54413
                                                 Henry C. Phillips, WSBA #55152
20                                               1301 Second Avenue, Suite 2800
                                                 Seattle, WA 98101
21                                               Telephone: (206) 407-2200
                                                 Fax: (206) 407-2224
22
                                                 Email: angeloc@calfoeakes.com
23                                                       pattye@calfoeakes.com
                                                         annac@calfoeakes.com
24                                                       henryp@calfoeakes.com
                                            Attorneys for Defendant Bernard Ross Hansen
25


     DEFENDANT ROSS HANSEN TRIAL EXHIBIT LIST                                         LAW OFFICES
                                                                                   CALFO EAKES LLP
     (Case No. CR 18-0092-RAJ) - 4                                         1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
